Fourth Court of Appeals
                                        San Antonio, Texas
                                                 July 7, 2014

                                            No. 04-14-00444-CR

                                      IN RE Juan Jesus FONSECA

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Catherine Stone, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

       On June 20, 2014, relator filed a pro se petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).
Relator’s application for leave to file the petition for writ of mandamus is DENIED AS MOOT.
The court’s opinion will issue at a later date.

           It is so ORDERED on July 7th, 2014.


                                                                     _____________________________
                                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2014.



                                                                     _____________________________
                                                                     Keith E. Hottle
                                                                     Clerk of Court




1
  This proceeding arises out of Cause No. 2013CR9855, styled The State of Texas v. Juan Jesus Fonseca, pending in
the 290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.